PER CURIAM.
The petitioner, Connie Gene Gray, was charged by complaint in Oklahoma County, Oklahoma, with the crime of unlawful possession of narcotics, second and subsequent offense, and another offense with which we are not herein concerned. Bail was therein set in the amount of $10,000. At a hearing on application for writ of habeas corpus, before the Honorable Gleni O. Morris, Judge of the District Court,, the aforesaid bail was reduced to the sum. of $7,000.
Whereupon, application by petitioner for habeas corpus was made in this Court; the-petition alleging that setting of the bond, in the sum of $7,000 was excessive and equivalent to denying bail.
This Court, upon hearing the evidence-offered and after a full consideration of all the facts in the case, was of the opinion-that the amount of bail fixed by the District Court in said cause was excessive and should be reduced.
By reason of the foregoing facts, this-Court, on the 21st day of June, 1957,. granted the writ and ordered the defendant released from the County Jail of Oklahoma County upon giving bail in the sum of $5,000, to be approved by the Justice Court of Oklahoma County, Oklahoma.
In keeping with this order, the writ is-hereby granted, in compliance with the order as above stated.